Citation Nr: 9929296	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-12 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran and his counselor


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to January 
1970.  His DD 214 Form shows that he served in Vietnam and 
that his Military Occupational Specialty (MOS) was as a medic 
with the 44th Medical Brigade.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 decision by the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD.


FINDINGS OF FACT

1.  The veteran has submitted objective medical records which 
show that he has a current, clinical diagnosis of PTSD which 
has been related to stressors which he reports to have 
occurred during his period of active duty in Vietnam.

2.  There is competent evidence of a plausible claim for 
service connection for PTSD.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for service connection for PTSD.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In June 1997, the veteran filed a claim with VA for service 
connection for PTSD, which he contends was precipitated by 
several stressful events which he alleged to have experienced 
during his period of active duty with the Army in Vietnam.

In Gaines v. West, 11 Vet. App. 353 (Aug. 6, 1998), the 
United States Court of Appeals for Veterans Claims held that 
a claim for service connection for PTSD is well grounded 
where the veteran submits (1) medical evidence of a current 
disability; (2) lay evidence (presumed to be credible for 
these purposes) of an in-service stressor, which in a PTSD 
case is the equivalent of in-service incurrence or 
aggravation; and (3) medical evidence of a nexus between 
service and the current PTSD disability.  

In this case, the Board concludes that the appellant has 
presented a well-grounded claim for service connection for 
PTSD.  Though the file includes an August 1997 examination 
report from a clinical psychologist who determined that the 
veteran did not have a current diagnosis of PTSD, the 
veteran has submitted a September 1997 report from a private 
clinical psychologist, Joseph M. Cervantes, Ph.D., which 
shows an Axis I diagnosis of PTSD.  Furthermore, Dr. 
Cervantes has linked this diagnosis to the veteran's 
personal accounts of exposure to stressful events which he 
has alleged to have occurred during his period of military 
service.  Specifically, he alleges exposure to stressors 
which were encountered during his tour of military duty as a 
medic in Vietnam, which involved picking up and disposing of 
dead bodies, administering medical interventions as 
appropriate, and performing triage during medical 
emergencies.  At the veteran's July 1999 RO hearing before a 
traveling Board Member, his counselor from Riverside Vet 
Center testified that the veteran's psychiatric symptoms 
were, in her opinion, consistent with a diagnosis of PTSD.


ORDER

To the extent that the issue of service connection for PTSD 
is well grounded, the claim is granted.




REMAND

As a well grounded claim for service connection has been 
presented, the next question for resolution is whether the 
VA has met its duty to assist.  In Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. Oct. 7, 1997), the Court held that once a 
claimant has met the burden of submitting a well-grounded 
claim, the VA is required to provide assistance to a 
claimant in developing the facts underlying his or her 
claim.  See 38 U.S.C.A. § 5107.

In determining the VA's requirements concerning the duty to 
assist, one must consider the requirements for establishing a 
claim of service connection for PTSD.  The United States 
Court of Appeals for Veterans Claims has determined that a 
well-grounded claim for PTSD requires a current, clear 
medical diagnosis of PTSD, credible supporting evidence that 
the claimed in-service stressor actually occurred; and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 138 (1997); 38 
C.F.R. § 3.304(f) (1998) (the RO is advised to note the 
revisions to § 3.304(f) which incorporate the holdings in the 
Cohen decision).  If the veteran did not engage in combat 
with the enemy, his own testimony by itself is not sufficient 
to establish the incurrence of a stressor; rather, there must 
be service records or other credible supporting evidence to 
corroborate his testimony.  Zarycki v. Brown, 6 Vet. App. 91 
(1993); Doran v. Brown, 6 Vet. App. 283 (1994). 

In this case, the question arises as to verification of the 
veteran's stressors.  Since this information may be in the 
control of the service department, the VA has the duty to 
attempt to assist the veteran in proving this aspect of his 
claim.  

The veteran's DD 214 Form shows that he served on active duty 
with the United States Army (Army) from June 1968 to January 
1970.  During active duty, he served in Vietnam.  In addition 
to the information previously described above, his DD 214 
Form shows that at the time of his separation from active 
duty, he was attached to the 44th Medical Brigade of the 
Army.  His military decorations, as listed on his DD 214 
Form, while showing service in the Republic of Vietnam (RVN), 
do not include awards and medals for valor, nor do they 
include any other decorations indicating participation in 
combat, or having received wounds related to combat.  His 
military service was characterized as honorable.

The veteran reported that he served from December 1, 1968, to 
January 22, 1970, with the 584th Medical Company (Ambulance), 
58th Medical Battalion, 68th Medical Group, of the 44th Medical 
Brigade.  He has presented written statements containing 
personal accounts of his Vietnam experiences, and oral 
testimony at a July 1999 RO hearing before a traveling Board 
Member, in which he reported exposure to various stressors, 
all of which were alleged to have occurred during his duty 
posting with the 584th Medical Company.  The veteran reported 
that many of his stressors had occurred at a fire support 
base located in Bear Cat, RVN, where he held a Temporary Duty 
(TDY) posting with the 50th Medical Company (which, like the 
584th Medical Company, was part of the 58th Medical 
Battalion).  He described the 584th Medical Company as an 
ambulance company whose headquarters were in Long Binh, near 
the city of Bien Hoa, and the 50th Medical Company as a small 
Mobile Army Surgical Hospital (MASH) unit operating in Bear 
Cat, near the village of Long Thanh.

The veteran reported that in July 1969, while stationed at 
Bear Cat, he had to help move dead Americans and soldiers 
from the Royal Thai Division who had succumbed to gruesome 
injuries.  With regard to the Royal Thai soldiers, he 
reported that the men had been riding in a truck which was 
struck by an enemy rocket just as it left the main gate of 
the base at Bear Cat, killing every man aboard.  He also 
reported between April 1969 to November 1969, he drove 
ambulances transporting patients between Bear Cat to Long 
Binh, RVN, which was a distance of approximately 20 miles.  
He reported that during these trips he was unescorted and 
felt vulnerable to enemy snipers.  He also reported that in 
mid-February 1969, while stationed at Long Binh, he was 
posted to assist the 93rd Evacuation Hospital with that 
unit's ground medical transportation, and that in the course 
of his duties, while aboard a transport, he had to help 
restrain a delirious man who had severe wounds to his head 
and one of his hands.  He described the incident as a 
particularly upsetting one, as the man's motions added 
further injury to his existing wounds and the veteran became 
soaked with the injured man's blood.  Lastly, the veteran 
reported that in late January 1969, while he was stationed in 
Long Binh, he was summoned to a homicide scene in which a 
soldier was shot in the head and killed by a fellow soldier.  
He reported that he was horrified to discover the head wound 
which killed the soldier, as he only discovered it after he 
moved the body and the man's blood and brains spilled out of 
the wound.  He stated that he had to deliver the body to the 
24th Evacuation Hospital so that personnel from Graves 
Registration could handle the corpse.

The veteran was unable to provide names of the specific 
victims in the aforementioned stressor incidents.  However, 
as he has presented a well-grounded claim and has provided 
some information regarding dates, places, and unit 
designations relevant to the alleged incidents, VA has a 
duty to assist him in developing his PTSD claim.  Pursuant 
to this, the RO should contact the U.S. Army and Joint 
Services Environmental Support Group (ESG) and request 
verification of the veteran's reported stressors.  If any 
stressor is verified, the veteran should be provided with a 
VA psychiatric evaluation to confirm the diagnosis of PTSD 
and determine the stressor or stressors upon which the 
diagnosis is based.

At the veteran's hearing, his counselor from Riverside Vet 
Center (Riverside) testified that the veteran was receiving 
counseling at that facility for PTSD, and that he switched 
over to Riverside after he was no longer able to afford to 
pay Dr. Cervantes for his counseling.  A review of the 
veteran's claims file shows that the records of the PTSD 
counseling received from Dr. Cervantes (other than the 
September 1997 report) and from Riverside have not been 
included in the file.  As the veteran's PTSD claim is well 
grounded, and as he has identified specific medical treatment 
records which are relevant to his claim, the RO should obtain 
copies of these reports and associate them with the evidence.  
38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103(a), 3.159, 19.9 
(1998); Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990); 
Littke v. Derwinski, 1 Vet. App. 90 (1990); Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); Moore v. Derwinski, 
2 Vet. App. 375, 376 (1992); Gross v. Derwinski, 2 Vet. App. 
551, 552 (1992). 

In view of the foregoing, the case is REMANDED to the RO for 
the following developments:

1.  The veteran should be asked to 
provide a list of all sources, both 
private and VA, of psychiatric treatment 
and consultation.  Thereafter, the RO 
should request permission for release of 
the records of these records (where 
necessary), procure those records not 
already associated with the file, and 
associate them with the evidence, in 
accordance with the provisions of 
38 C.F.R. § 3.159.  These records should 
include, but are not limited to, the 
counseling records from Riverside Vet 
Center and from Dr. Cervantes.

2.  The RO should contact the veteran to 
obtain additional information and details 
concerning his alleged stressors, beyond 
that which he has already reported, to 
the best of his ability to recollect. 

3.  The RO should determine the exact 
dates on which the veteran served his 
tour of duty in Vietnam, and determine 
all of his duty postings while he was in 
Vietnam, including locations, dates, and 
the designations of all military units to 
which he was attached.  The National 
Personnel Records Center (NPRC) should be 
contacted and requested to provide the RO 
with a copy of the veteran's personnel 
records and DA 20 Form.  Then the RO 
should contact the ESG at the following 
address:




U.S. Army and Joint Services 
Environmental Support Group, DAAG-ESG
7798 Cissna Road
Springfield, VA 22150  

That organization should be requested to 
provide any information which might 
corroborate the veteran's alleged 
stressors.  Any records which might 
corroborate the stressors identified by 
the veteran should be obtained.  If the 
ESG suggests additional avenues for 
research, follow-up on the suggestions 
should be undertaken.

4.  If, and only if, any stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination by a 
psychiatrist.  The examiner should be 
furnished a list of the verified 
stressors.  He/she should be asked to 
present a determinative diagnosis of 
whether or not the veteran has PTSD; and, 
if so, which of the verified stressors 
are implicated in this diagnosis.  Prior 
to making this determination, the 
examining psychiatrist should thoroughly 
review the veteran's claims file, and all 
indicated testing should be ordered.  The 
examiner should provide a comprehensive 
rationale for any opinion reached.  

5.  Thereafter, the RO should review the 
veteran's claim of entitlement to service 
connection for PTSD.  If the benefit 
sought on appeal is denied, the veteran 
and his representative should be provided 
with a supplemental statement of the case 
notifying him of all the pertinent laws 
and regulations used in the adjudication 
of his claim.  In this regard, citation 
to the current version of 38 C.F.R. 
§ 3.304(f) should be provided.  This 
revised regulation was promulgated to 
incorporate the holding of the Cohen case 
discussed above. 

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to the Board for 
further appellate review.  No action is required of the 
veteran until he receives further notice.  The purpose of 
this remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  Although the instructions in this remand should be 
carried out in a logical chronological sequence, no 
instruction in this remand may be give a lower order of 
priority in terms of the necessity of carrying out the 
instruction completely.  See Stegall v. West, 11 Vet. App. 
268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 

4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

